tillU/AM M
                               (Jjutr
                                                                       ^1"
                                                                   • - f




                  t, Texas
                                                                   ■ ■     •
                                                                       •   ■
                                                 •■-:t

                                                         en              -i-

                                                                   .           -■
                                                         3     ■           ■■■;■


                                        .   ,-    '>
                                                         co    ■         ''




Kern £.




RE:


             V,

                  ■(£ofTexts

                                                          'J


  OF W&W/WftL l/otJmE\fMorABBt OF
                       0f fh&es gf
            VitUtAM U. <JotiU50U



Of TUB

 AmtmPkteq




             Ar                       °HIT
                            Texas '




BtECoreb om 7Kis I(P MY Of
         in THE fete Z5HFT


                                        . doHtsisoAi
 SANDEEBRYAN
                                        COURT OF APPEALS
                                        FOURTH COURT OF APPEALS DISTRICT                  KEITH !: HOTTLE
 MARION
                                         CADENA-REEVES JUSTICE CENTER
   CHIEF JUSTICE
                                            .100 DOLOROSA, SUITE 3200
                                                                                          CLERK OF COURT
 KAREN ANGEUNI
                                          SAN ANTONIO, TEXAS 78205-3037
 MARIALYN BARNARD
                                        WWW.TXCOUIiTS.GOV/4TIICOA.ASP>;                    TELEPHONE
 REBECAC MARTINEZ
 PATRICIA O. ALVAREZ                                                                       (210)335-2635
 I.UZ ELENA 1). CHAPA
 JASON PU1.L1AM                                                                           FACSIMIUNO.
  JUSTICES                                                                                 (210)3.15-2762




                                              February 2, 2015



 David L, Reuthinger, Jr.                               Oscar O. Pcna
Webb County District Attorney's Office                  P.O.1324
1110 Victoria, Suite 403                                Laredo, TX 78042-1324
Laredo, TX 78040                                        * DELIVERED VIA E-MAIL
* DELIVERED VIA E-MAIL *

William Henry Johnson #01895419
Stiles Unit
3060 FM 3514
Beaumont, TX 77705


RE:     Court of Appeals Number: 04-13-00912-CR
        Trial Court Case Number:         2012CRN199 D1
        Style: William Henry Johnson
                   v.

                   The State of Texas


        The Appellant's request for copies in the above styled and numbered      use has
this date been received. The cost for ihe complete appellate record is $81.5.00 with the
fee for postage included. Please include a copy of your request and make check or
money order payable to: Fourth Court of Appeals.


                                                           Very truly yours,
                                                           KEITH E. HOTI       E, CLEKK




                                                          Jona
                                                          Depul     Clerk, Exl.:
                          X




     %=
B)
m
     £>




                 5   0\




          ];:.